Citation Nr: 1451852	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  07-25 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for hypertension and residuals of a stroke, to include as secondary to hypertension.  This case is currently under the jurisdiction of the RO in New Orleans, Louisiana.  This case was before the Board in February 2013, October 2013, and February 2014 when it was remanded for additional development.  Subsequently, in an October 2014 decision, the RO granted service connection for hypertension.  Therefore, this issue is no longer on appeal.  

In December 2013, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for the claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c) (2014). 

In its February 2014 remand, the Board directed the RO to schedule the Veteran for a VA examination and medical opinion to determine whether the Veteran's hypertension is related to service and, if so, whether any residuals of a stroke were caused or aggravated by his hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this regard, although the Veteran underwent a VA hypertension examination in May 2014, and the examiner provided an opinion as to whether hypertension caused a stroke, the examiner did not address whether hypertension aggravated a stroke.  Therefore, the Board finds that the Veteran should be provided a new VA examination to assess whether the Veteran's stroke was caused or aggravated by his now service-connected hypertension.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination by a qualified examiner other than the examiner who conducted the May 2014 examination.  The examiner must review the electronic claims file and must note that review in the report.  

The VA medical professional should review the Veteran's claims file and determine whether the Veteran's 2005 stroke was at least as likely as not (a 50 percent probability or greater) caused or aggravated by the Veteran's service-connected hypertension disability.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

2.  Upon completion of the above, readjudicate the issue of entitlement to service connection for residuals of a stroke, to include as secondary to hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



